 In the Matterof FIRESTONE TIRE AND RUBBERCOMPANY OFTENNESSEEandUNITED RUBBERWORKERSOF AMERICA, AFFILIATED WITH THEC. I. O.Case No. R-3624.-Decided April 2, 1942Jurisdiction:tiremanufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto accord petitioner recognition ; contract automatically renewed byits termsafter notice of rival union's claim to representation, no bar to ; new contractsubmitted after notice, even if assumed to have been actually executed, nobar to ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, including cafeteriaworkers, but excluding supervisory, clerical,office,andtechnical employees, inspectors,watchmen, guards, and time-Canale, Glankler, Lock c i Little,byMr. Phil M. CanaleandMr..4.0. Holmtes,of Memphis, Tenn., for the Company.Mr. Stanley Den linger,of Akron, Ohio, andMr. Forest Dickenson,of Memphis, Tenn., for the United.Mr. Henry D1. HeelandMr. Robert R. Moore,of Memphis, Tenn.,for Local 22456.Mr. Milton A. Kallis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION-STATEMENT OF THE>CASEOn February 5, 1942, United Rubber Workers of America, affiliatedwith the Congress of Industrial Organizations, herein called theUnited, filed with the Regional Director for the Fifteenth Region(New Orleans, Louisiana) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Firestone Tire and Rubber Company of Tennessee,' Memphis,Tennessee, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)IThe Company was designated in the petition as "Firestone Tire and Rubber Company,Memphis-"Tennessee, Plant."The Trial Examiner granted the United's motion to amendthe petition to read ' Firestone Tire and Rubber Company of Tennessee."40 N L R B., No 1171 72DECTST'0'NS OF NATIONAL LABOR RELAMONS BOARDof the National Labor Relations Act, 49 Stat. 449, herein called theAct.On February 25, 1942, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On March 2, 1942, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the United,and upon Rubber Workers Local Union No. 22456, affiliated with theAmerican Federation of Labor, herein called Local 22456, a labororganization claiming to represent employees directly affected by theinvestigation.Pursuant to notice, a hearing was held on March 10,1942, at Memphis, Tennessee, before C. Paul Barker, the Trial Exam-iner duly designated by the Chief Trial Examiner.The Company,the United, and Local 22456, appeared by counsel or official representa-,tives, and participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the, course ofthe hearing, Local 22456 moved to dismiss the petition.The TrialExaminer referred the motion to the Board.The motion is herebydenied for the reasons stated-in Section III below.During the courseof the hearing, the Trial Examiner made several rulings on motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFirestone Tire and Rubber Company of Tennessee is a Tennesseecorporation engaged at a plant at Memphis, Tennessee, in the manu-facture of rubber tires and tubes.All or almost all the raw materialsused by the Company are shipped to it from points outside the Stateof Tennessee, and it ships approximately 97 percent of its finishedproducts to points outside the State of Tennessee.The Company doesover $1,000,000 worth of business a year. It admits that it is engagedin commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDUnited Rubber Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations.I FIRESTONE TIRE AND RUBBERCOMPANY OFTENNESSEE -73RubberWorkers Local Union No. 22456 is a labor organizationaffiliated with the American Federation of Labor.Both organizations admit to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn March 17, 1941, following the issuance of a Board certification 2the Company and Local 22456 executed a contract giving Local 22456recognition as exclusive representative of employees of the Company.This contract was to remain in force and effect until March 17, 1942,and wasto be automatically renewed thereafter from year' to yearunless either party gave written notice at least 30 days prior to theexpiration date of its desire for changing the contract.On February 4,1942; the United sent a letter to the Company statingthat it,represented a substantial majority of the production and main-tenance employees of the Company, that it requested recognition astheir exclusive bargaining agent, that it would petition the Board foran election,and that the Company should not revise or renew thecontract until after the Board had decided the questions raised.On February 17, 1942, Local 22456 submitted a new contract to theCompany.The record is silent as to what, if anything, the Companyhas done relative to this proposed contract or the contract executed onMarch 17, 1941.We find that the contract executed on March 17, 1941, does notconstitute a bar to the present proceeding because the United notifiedthe Company of its claim to represent the employees more than 30days before the contract's prescribed expiration date, and thereforebefore it could have been automatically renewed in 1942.More-over, if we assume that the new contract which Local 22456 submittedwas actually executed, such contract does not constitute a bar to thisproceeding because the Company had prior notice of the questionconcerning the representation of employees of the Company.The United represents a substantial number of employees in theappropriate unitsWe find that a question has arisen concerning the representation ofemployees of the Company.2Matter of Firestone TireciRubber Company of TennesseeandAmerican Federation ofLabor,29 N L R B 508 A statement of the Regional Director introduced into evidence and a statement of theTrial Examiner made at the hearing show that : the United submitted 963 applicationcards ; 9 were dated before September 1, 1941,and the remainder were dated after Novem-ber 1, 1941 ; all but 2 signatures appear to be genuine;810 are names of employees on thepay roll of February 14, 1912,and 47 are names of persons on the Company's list oftemporarily-laid off employees.Local 22456 submitted 1,279 cards,of which 2 are datedin 1941,1,097 in 1940,and 180 are not dated.The Regional Director stated that becauseLocal 22456 had a contract with the Company when these cards were submitted,they werenot compared with the pay roll.The Company employs approximately 2,100 employees inthe unit hereinafter found appropriate 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.TIIE APPROPRIATE UNITThe parties agree and we find that all production and maintenanceemployees of the Company, including cafeteria workers, but exclud-ing supervisory, clerical, office, and technical employees, inspectors,watchmen, guards, and timekeepers constitute a unit appropriate forthe purposes of collective bargaining.4We further find that said unitwill insure to employees of the Company the full benefit of theirrights to self-organization and to collective bargaining, and other-wise will effectuate the policies of the Act.IVI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shalldirect that employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and conditionsset forth in the Direction, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in'the case, the Board makes the following:CONCLUSIONS OF LAW1:A question affecting commerce has arisen concerning the repre-sentation ofemployees of Firestone Tire and Rubber Company ofTennessee, Memphis, Tennessee, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act,2.All production and maintenance employees of the Company, in-cluding cafeteria workers, but excluding supervisory, clerical, office,and technical employees, inspectors, -watchmen, guards, and time-keepers, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.IThis is substantially the same unit as that covered by the contract between the Com-pany and Local 22456. FIRESTONE TIRE AND RUBBERCOMPANY OFTENNESSEE75DIRECTION OF ELECTIONBy virtue of and pursuant to, the power vested in the NationalLabor Relations Board by Section 9(c) of the National Labor Rela-tionsAct,49 Stat. 449,and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,it is hereby-IDIRECTED that, as part,of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Firestone Tire and Rubber Company of Tennessee,Memphis,Tennessee,an election by secret ballot shall be conducted as earlyas possible,but not later than thirty(30) days from the date of thisDirection under the direction and supervision of the Regional Direc-tor for the Fifteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations,among all production and mainte-nance employees of the Company, who were employed during thepay-roll period immediately preceding the date of this Direction,including cafeteria workers and employees who-did not work duringsuch pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, or temporar-ily laid off,but excludingsupervisory,clerical,office, and technicalemployees,inspectors,watchmen,guards, timekeepers,and employeeswho have since quit or been discharged for cause,todeterminewhether they desire to be representedby UnitedRubber Workersof America,affiliated with the Congress of Industrial Organizations,or by Rubber Workers Local Union No..22456, affiliated with theAmerican Federation of Labor, for the purposes of collective bar-gaining, or by neither.